Exhibit 10.1

EMPLOYMENT AGREEMENT

This Agreement is made as of the 11th day of March, 2010, by and between WMS
GAMING INC., a Delaware corporation, with offices at 800 S. Northpoint
Boulevard, Waukegan, Illinois 60085 (hereinafter called the “Corporation”) and
Ken Lochiatto, an individual residing at 1251 Fiore Drive, Lake Forest, Il 60045
(hereinafter called “Employee”).

WHEREAS, Employee is currently serving as Executive Vice President and Chief
Operating Officer of the Corporation; and

WHEREAS, the Corporation desires to continue to employ Employee and Employee is
willing to continue such employment on the terms and subject to the conditions
hereinafter set forth.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties hereto agree as follows:

 

1. Employment by Corporation. The Corporation hereby agrees to employ Employee
to perform such duties on behalf of the Corporation and its affiliates as the
President, Chief Executive Officer or the Board of Directors of the Corporation
(“Management”), may from time to time determine, including without limitation,
duties with respect to operations of the Corporation and the other corporations
controlling or under common control with the Corporation (“Affiliates” and,
collectively with the Corporation, the “Employer Group”). The title of Employee
shall be Executive Vice President and Chief Operating Officer, reporting to the
President, which title and reporting may change at any time in the sole
discretion of Management.

 

2. Employee’s Acceptance of Employment. Employee hereby accepts such employment
and agrees that throughout the period of his employment hereunder he will devote
his full time, attention, knowledge and skills, faithfully, diligently and to
the best of his ability, in furtherance of the business of the Employer Group,
he will perform the duties assigned to him pursuant to Section 1 hereof,
subject, at all times, to the direction and control of Management and he will do
such reasonable traveling as may be required of him in the performance thereof.

 

3. Corporate Policies. Employee shall at all times be subject to, observe and
carry out such rules, regulations, policies, directions and restrictions as the
Corporation shall from time to time establish. During the period of his
employment by the Corporation, Employee agrees to be bound by the Corporation’s
Code of Conduct and any amendments adopted thereto, a copy of which Employee
hereby acknowledges he has received and read, and Employee agrees that he shall
not, without the prior written approval of Management, directly or indirectly,
accept employment or compensation from or perform services of any nature for any
business enterprise other than the Employer Group.

 

4.

Term. Employee shall be employed for a term (“Term”) of two (2) years commencing
on the date hereof. The Term shall renew automatically for a two-year term at
the end of the each two-year period thereafter, unless Employee’s employment is
terminated voluntarily by Employee or by the Corporation for cause in accordance
with Section 7 hereof, in which case the Term shall terminate immediately. If
Employee’s employment is terminated by the Corporation other than by reason of
cause, Employee shall be entitled to receive as liquidated

 

1



--------------------------------------------------------------------------------

 

damages in consideration of a complete release of any claims against the
Employer Group and the additional undertakings hereunder, including but not
limited to those set forth in Section 8 hereof, a severance payment equal to
(i) the annual base salary compensation to which Employee would otherwise be
entitled during a twenty-four (24) month period, which amounts will be paid in
regular payroll intervals and (ii) within 30 days after the Corporation publicly
announces its audited results for the fiscal year in which the date of
termination occurs (or, if applicable, within the time provided below), the
product of (x) the annual bonus payable pursuant to Section 5.2 for the fiscal
year in which the date of termination occurs and (y) a fraction, the numerator
of which is the number of days in the applicable fiscal year through the date of
termination, and the denominator of which is 365, less any payments previously
made to Employee in respect of the annual bonus for such fiscal year. Each year
of the Term is hereafter referred to as an “Employment Year.” To the extent that
any severance payments required to be made pursuant to the preceding sentence do
not qualify for either the “short-term deferral” exception to Section 409A set
forth in Treasury Regulations Section 1.409A-1(b)(4) or the involuntary
separation pay exception to Section 409A set forth in Treasury Regulations
Section 1.409A-1(b)(9)(iii), then such payments (i) may not be made before the
date that is six months after the date the Employee’s employment is terminated,
and (ii) may not be accelerated except to the extent an acceleration of payment
may be permitted under final regulations issued by the Internal Revenue Service
under Code Section 409A.

 

5. Compensation/Benefits.

 

  5.1. The Corporation will pay to Employee as compensation for his services
hereunder an annual base salary of Four Hundred Thousand Dollars ($400,000).
Such salary may be adjusted annually based upon annual performance evaluations
and is to be payable in equal bi-weekly installments.

 

  5.2.

Employee may receive an annual discretionary bonus with a target amount of
seventy-five percent (75%) of Employee’s then current base salary and a maximum
of two hundred and twenty-five percent (225%) of Employee’s then current base
salary. Such bonus shall be entirely within the sole discretion of Management
and will be based upon the extent to which the Corporation and Employee achieve
corporate and personal performance criteria and objectives established by
Management of the Corporation for such fiscal year. Management reserves the
right to change the structure and method of calculating the annual discretionary
bonus from time to time. Employee may also participate, in the sole discretion
of Management, in such other profit sharing, incentive or other bonus
arrangements that may be in effect from time to time. Any bonus payable under
this Section 5.2 shall be paid no later than the 15th day of the third month
following the end of the fiscal year for which the bonus is payable.

 

  5.3. Employee shall be entitled to participate, to the extent he is eligible
under the terms and conditions thereof, in any bonus, pension, retirement,
disability, hospitalization, insurance, medical service, or other employee
benefit plan which is generally available to executive employees of the
Corporation and which may be in effect from time to time during the period of
his employment hereunder, including the Exec-U-Care insurance program. The
Corporation shall be under no obligation to institute or continue the existence
of any such employee benefit plan.

 

2



--------------------------------------------------------------------------------

  5.4. Employee shall be entitled to twenty-seven (27) days paid-time off (“PTO
days”) during each Employment Year. Any such PTO days are to be taken in
accordance with the policies set forth in the Company’s Employee Handbook
(“Handbook”) and any amendments adopted thereto, a copy of which Employee hereby
acknowledges he has received and read.

 

6. Business Expenses. The Corporation shall reimburse Employee for all
authorized expenses reasonably incurred by him in accordance with the
Corporation’s “Travel and Entertainment Policy and Procedure” and any amendment
thereof that the Corporation may adopt during his employment. The amount of
expenses eligible for reimbursement in a calendar year shall not affect the
expenses eligible for reimbursement in any other calendar year.

 

7. Termination. In addition to all other rights and remedies which the parties
may have under applicable law, Employee and the Corporation hereby agree that
the Corporation may terminate this Agreement and the services of Employee,
effective upon the occurrence of any of the following events, any one of which
shall be considered cause for termination: (i) a material failure by Employee to
perform his obligations under this Agreement in a satisfactory manner; (ii) the
death of Employee or his disability due to physical or mental illness for a
period of three (3) consecutive months; (iii) failure of Employee to follow the
Corporation’s “Code of Conduct,” and any amendment thereof that the Corporation
may adopt during his employment; or (iv) conduct by Employee, whether with
respect to his employment or otherwise, which is in violation of the criminal
laws of the United States or any State or subdivision thereof (excluding minor
violations) or which is reasonably likely to result in the loss of a gaming
license held by the Employer Group or in such entity’s inability to become so
licensed.

 

8. Non-Competition; Non-Solicitation; Non-Disparagement. In consideration of the
Corporation’s entering into this Agreement:

 

  8.1. The Employer Group is engaged in the business of designing, developing,
commercializing and promoting gaming products and services including game
themes, game play concepts, gaming systems, gaming platforms, gaming websites,
online game play and gaming devices; manufacturing, selling, leasing and
distributing gaming devices (e.g., without limitation, video and reel spinning
slot machines, video poker games, video lottery terminals, local progressives
and wide-area progressive systems), gaming systems and related hardware and
software, as well as ancillary products associated with such gaming devices,
including without limitation marketing materials, chairs, and signage
(“Business”). As an integral part of its business, the Employer Group develops
and maintains proprietary, confidential and trade secret information relating to
both specific gaming machines and gaming machines generally, as well as those
being developed, its Business, including, but not limited to, information
related to design, product development plans and strategies, techniques for game
design and development, knowledge regarding and plans for the integration of
hardware and software, product maintenance and operations, game and bonus
concepts, product and marketing strategies, new game concepts, mathematical
formulas, license agreements, research regarding players’ behavior and trends in
the gaming industry and game themes, licensed and non-licensed themes, and
strategic marketing.

 

3



--------------------------------------------------------------------------------

  8.2. Employee agrees that during the Term hereof and, (i) in the event
Employee voluntarily terminates his employment or the Corporation terminates
Employee’s employment for cause, prior to the expiration of one (1) year
following such termination of Employee’s employment, or (ii) in the event
Employee is terminated for reasons other than for cause, then for such period
(not to exceed two (2) years) as the Corporation continues to pay Employee an
amount equal to his annual base salary pursuant to Sections 4 or 5 he will not
directly or indirectly own, manage, operate, join, control, participate in,
perform any services for, invest in, or otherwise be connected with, in any
manner, whether as an officer, director, employee, consultant, partner, investor
or otherwise, any business entity which is engaged in the Business within any
country in the world where the Employer Group does business. Nothing herein
contained shall be deemed to prohibit Employee from investing his funds in
securities of a company if the securities of such company are listed for trading
on a national stock exchange or traded in the over-the-counter market and
Employee’s holdings therein represent less than five percent (5%) of the total
number of shares or principal amount of other securities of such company
outstanding. Employee acknowledges that the Employer Group’s business is
international in scope, and that this limitation upon Employee will not
interfere with Employee’s ability to gain future employment.

 

  8.3. Employee agrees that Employee will not, during the Term hereof or prior
to the expiration of two (2) years following the termination of Employee’s
employment for any reason, without the written consent of the Corporation,
directly or indirectly, by action alone or in concert with others, induce or
influence, or seek to induce or influence any person who is engaged by the
Employer Group as an employee, agent, independent contractor or otherwise, to
terminate his employment or engagement, nor shall Employee, directly or
indirectly, through any other person, firm or corporation, employ or engage, or
solicit for employment or engagement, or advise or recommend to any other person
or entity that such person or entity employ or engage or solicit for employment
or engagement, any person or entity employed or engaged by the Employer Group.

 

  8.4. Employee agrees that he will not disparage or make any statements or
disclosures injurious to, or which may reasonably be taken to be injurious or
prejudicial or in any way detrimental to, the Employer Group. In the event that
Employee breaches this Section 8 while receiving payments pursuant to Sections 4
or 5, the Corporation shall have the right, without waiving any other remedies
in law or equity, to cease any further payments pursuant to Sections 4 and 5.
Notwithstanding such cessation of payments, all of Employee’s obligations
hereunder shall be continuing and enforceable.

 

  8.5. At all times during and subsequent to Employee’s employment by the
Corporation, Employee shall make himself available, at the expense of the
Corporation, to testify on behalf of the Employer Group in any action, suit or
proceeding, whether civil, criminal, administrative or investigative, and shall
assist the Employer Group in any such action, suit or proceeding by providing
information and meeting and consulting with members of management of or counsel
to the Employer Group, as reasonably requested.

 

4



--------------------------------------------------------------------------------

  8.6. Employee acknowledges that the provisions of this Section 8 are
reasonable in scope and duration and are necessary for the protection of the
Employer Group. In the event that any provision of this Section 8, including any
sentence, clause or part hereof, shall be deemed contrary to law or invalid or
unenforceable in any respect by a court of competent jurisdiction, the remaining
provisions shall not be affected, but shall, subject to the discretion of such
court, remain in full force and effect and any invalid and unenforceable
provisions shall be deemed, without further action on the part of the parties
hereto, modified, amended and limited to the extent necessary to render the same
valid and enforceable.

 

  8.7. Employee agrees that the restrictions of this Section 8 shall be
assignable by the Corporation, whether by operation of law or otherwise, to any
member of the Employer Group and to any successor in interest to substantially
all of the operations the Corporation. Employee acknowledges and agrees that ten
percent (10%) of Employee’s annual base salary shall be paid for and in
consideration of the Corporation’s right to assign Employee’s covenants under
this Section 8.

 

9. Confidentiality Agreement.

 

  9.1. As used herein, the term “Confidential Information” shall mean the terms
of this Employment Agreement and any and all information of the Employer Group,
including, but not limited to, all data, compilations, programs, devices,
strategies, or methods concerning or related to (i) the Employer Group’s
finances, financial condition, results of operations, employee relations,
amounts of compensation paid to officers and employees and any other data or
information relating to the internal affairs of the Employer Group and its
operations; (ii) the terms and conditions (including prices) of sales and offers
of sales of the Employer Group’s products and services; (iii) the terms,
conditions and current status of the Employer Group’s agreements and
relationship with any customer or supplier; (iv) the customer and supplier lists
and the identities and business preferences of the Employer Group’s actual and
prospective customers and suppliers or any employee or agent thereof with whom
the Employer Group communicates; (v) the trade secrets, manufacturing and
operating techniques, price data, costs, methods, systems, plans, procedures,
formulas, processes, hardware, software, machines, inventions, designs,
drawings, artwork, blueprints, specifications, tools, skills, ideas, and
strategic plans possessed, developed, accumulated or acquired by the Employer
Group; (vi) any communications between the Employer Group, its officers,
directors, shareholders, or employees, and any attorney retained by the Employer
Group for any purpose, or any person retained or employed by such attorney for
the purpose of assisting such attorney in his representation of the Employer
Group; (vii) any other information and knowledge with respect to all products
developed or in any stage of development by the Employer Group; (viii) the
abilities and specialized training or experience of others who as employees or
consultants of the Employer Group during Employee’s employment have engaged in
the design or development of any such products; and (ix) any other matter or
thing, whether or not recorded on any medium, (a) by which the Employer Group
derives actual or potential economic value from such matter or thing being not
generally known to other persons or entities who might obtain economic value
from its disclosure or use, or (b) which gives the Employer Group an opportunity
to obtain an advantage over its competitors who do not know or use the same.

 

5



--------------------------------------------------------------------------------

  9.2. Employee acknowledges and agrees that the Employer Group is engaged in
the highly competitive gaming device business and has expended, or will expend,
significant sums of money and has invested, or will invest, a substantial amount
of time to develop and maintain the secrecy of the Confidential Information. The
Employer Group has thus obtained, or will obtain, a valuable economic asset
which has enabled, or will enable, it to develop an extensive reputation and to
establish long-term business relationships with its suppliers and customers. If
such Confidential Information were disclosed to another person or entity or used
for the benefit of anyone other than the Employer Group, the Employer Group
would suffer irreparable harm, loss and damage. Accordingly, Employee
acknowledges and agrees that, unless the Confidential Information becomes
publicly known through legitimate origins not involving an act or omission by
Employee:

 

  9.2.1. the Confidential Information is, and at all times hereafter shall
remain, the sole property of the Employer Group;

 

  9.2.2. Employee shall use his best efforts and the utmost diligence to guard
and protect the Confidential Information from disclosure to any competitor,
customer or supplier of the Employer Group or any other person, firm,
corporation or other entity;

 

  9.2.3. unless the Corporation gives Employee prior express written permission,
during his employment and thereafter, Employee shall not use for his own
benefit, or divulge to any competitor or customer or any other person, firm,
corporation, or other entity, any of the Confidential Information which Employee
may obtain, learn about, develop or be entrusted with as a result of Employee’s
employment by the Corporation; and (iv) except in the ordinary course of the
Employer Group’s business, Employee shall not seek or accept any Confidential
Information from any former, present or future employee of the Employer Group.

 

  9.3. Employee also acknowledges and agrees that all documentary and tangible
Confidential Information including, without limitation, such Confidential
Information as Employee has committed to memory, is supplied or made available
by the Employer Group to Employee solely to assist him in performing his
services under this Agreement. Employee further agrees that after his employment
with the Corporation is terminated for any reason:

 

  9.4. Employee shall not remove from the property of the Employer Group and
shall immediately return to the Corporation, all documentary or tangible
Confidential Information in his possession, custody, or control and not make or
keep any copies, notes, abstracts, summaries, tapes or other record of any type
of Confidential Information; and

 

  9.5. Employee shall immediately return to the Corporation any and all other
property of the Employer Group in his possession, custody or control, including,
without limitation, any and all keys, security cards, passes, credit cards and
marketing literature.

 

6



--------------------------------------------------------------------------------

10. Invention Disclosure. Employee agrees to disclose to the Corporation
promptly and fully all ideas, inventions, discoveries, developments or
improvements (“Inventions”) that may be made or conceived by his and all
“Intellectual Material” (as defined below) that may be created or developed by
him (whether such Inventions or “Intellectual Material” are developed solely by
him or jointly with others) either during his employment by the Corporation or
during a period of one (1) year after the termination of his employment with the
Corporation which either (i) in any way is connected with or related to the
actual or contemplated business, work, research or undertakings of the Employer
Group or (ii) results from or is suggested by any task, project or work that he
may do for, in connection with, or on behalf of the Employer Group. Employee
agrees that such Inventions and “Intellectual Material” shall become the sole
and exclusive property of the Employer Group and Employee hereby assigns to the
Employer Group all of his rights to any such Inventions and “Intellectual
Material.” As used herein. “Intellectual Material” shall include, but shall not
be limited to, ideas, titles, themes, production ideas, methods of presentation,
artistic renderings, sketches, plots, music, lyrics, dialogue, phrases, slogans,
catch words, characters, names and similar literary, dramatic and musical
material, trade names, trademarks and service marks and all copyrightable
expressions in audio visual works, computer software, electronic circuitry and
all mask works for integrated circuits. With respect to Inventions and
Intellectual Material, Employee shall during the period of his employment
hereunder and at any time and from time to time hereafter (a) execute all
documents requested by the Employer Group for vesting in the Employer Group the
entire right, title and interest in and to the same, (b) execute all documents
requested by the Employer Group for filing and prosecuting such applications for
patents, trademarks and/or copyrights as the Employer Group, in its sole
discretion, may desire to prosecute, and (c) give the Employer Group all
assistance it reasonably requires, including the giving of testimony in any
suit, action or proceeding, in order to obtain, maintain and protect the
Employer Group’s right therein and thereto. If any such assistance is required
following the termination of Employee’s employment with the Corporation, the
Corporation shall reimburse Employee for his lost wages or salary and the
reasonable expenses incurred by him in rendering such assistance. Anything
contained in this paragraph to the contrary notwithstanding, this paragraph does
not apply to an Invention or Intellectual Material for which no equipment,
supplies, facilities, or trade secret information of the Employer Group was used
and which was developed entirely on Employee’s own time, unless the Invention or
Intellectual Material relates: (i) to the business of the Employer Group,
(ii) to the Employer Group’s actual or demonstrably anticipated research or
development, or (iii) the Invention or Intellectual Material results from any
work performed by Employee for the Employer Group.

 

11.

Remedies. Employee acknowledges and agrees that the business of the Employer
Group is highly competitive and that the provisions of Sections 8, 9 and 10 are
reasonable and necessary for the protection of the Employer Group and that any
violation of such covenants would cause immediate, immeasurable and irreparable
harm, loss and damage to the Employer Group not adequately compensable by a
monetary award. Accordingly, Employee agrees, without limiting any of the other
remedies available to the Employer Group, that any violation of said covenants,
or any one of them, may be enjoined or restrained by any court of competent
jurisdiction, and that any temporary restraining order or emergency, preliminary
or final injunctions may be issued by any court of competent jurisdiction,
without notice and without bond. In the event any proceedings are commenced by

 

7



--------------------------------------------------------------------------------

 

the Employer Group against Employee for any actual or threatened violation of
any of said covenants and if the Employer Group prevails in such litigation,
then, Employee shall be liable to the Employer Group for, and shall pay to the
Employer Group, all costs and expenses of any kind, including reasonable
attorneys’ fees, which the Employer Group may incur in connection with such
proceedings.

 

12. Change of Control.

12.1 If at any time during the term of this Agreement, both (a) either
(i) individuals who presently constitute the Board of Directors of WMS
Industries Inc. or the then ultimate parent corporation of the Corporation (the
“Parent Corporation”), or who have been recommended for election to such Board
by two-thirds of such Board consisting of individuals who are either presently
on such Board or such recommended successors, cease for any reason to constitute
at least a majority of such Board or (ii) any person or entity or group of
affiliated persons or entities who are not owners of at least 15% of the
outstanding shares of voting securities of the Parent Corporation on the
Effective Date acquire more than 25% of the outstanding shares of voting
securities of the Parent Corporation and (b) within 180 days of such change in
the composition of the Board of Directors described in clause (i) or acquisition
of 25% of the outstanding shares of voting securities described in clause (ii),
the Corporation terminates Employee’s employment for any reason other than for
cause, death or disability (the events in clause (a)(i) or (a)(ii) and (b) being
hereafter referred to as a “Change of Control”), the Corporation shall pay to
Employee, as severance pay and in lieu of any other rights or remedies which
might otherwise be available to him under this Agreement, an amount equal to the
annual base salary compensation to which Employee would otherwise be entitled
during a twenty-four (24) month period, which amount will be paid in regular
payroll intervals. To the extent that any severance payments required to be made
pursuant to the preceding sentence do not qualify for either the “short-term
deferral” exception to Section 409A set forth in Treasury Regulations
Section 1.409A-1(b)(4) or the involuntary separation pay exception to
Section 409A set forth in Treasury Regulations Section 1.409A-1(b)(9)(iii), then
such payments (i) may not be made before the date that is six months after the
date the Employee’s employment is terminated, and (ii) may not be accelerated
except to the extent an acceleration of payment may be permitted under final
regulations issued by the Internal Revenue Service under Code Section 409A.

12.2 Upon the occurrence of a Change of Control (such event also being an
“Accelerated Vesting Event”), all unexpired stock options and stock equity
grants owned by Employee on the date of the Accelerated Vesting Event shall, if
unvested, vest fully on the date of the Accelerated Vesting Event
notwithstanding any vesting provisions of such options or equity grants. All
options and stock equity grants hereafter granted to Employee by the Parent
Corporation shall be deemed to provide for substantially similar accelerated
vesting in addition to the acceleration provided to employees generally by the
plan(s) under which such grants are made.

 

13. Entire Agreement. This Agreement constitutes the entire agreement of the
parties hereto with respect to the matters set forth herein and no amendment or
modification hereof shall be valid or binding unless made in writing and signed
by both parties hereto.

 

8



--------------------------------------------------------------------------------

14. Notices. Any notice, required, permitted or desired to be given pursuant to
any of the provisions of this Agreement shall be deemed to have been
sufficiently given or served for all purposes if delivered in person or sent by
certified mail, return receipt requested, postage and fees prepaid as follows:

if to the Corporation at:

its address set forth above,

Attention: Brian R. Gamache, Chief Executive Officer

and, if to Employee, at his address set forth above.

Either of the parties hereto may at any time and from time to time change the
address to which notice shall be sent hereunder by notice to the other party
given as provided herein. The date of the giving of any notice hereunder shall
be the date delivered or if sent by mail, shall be the date of the posting of
the mail.

 

15. Non-Assignability. Neither this Agreement nor the right to receive any
payments hereunder may be assigned by Employee. This Agreement shall be binding
upon Employee and inure to the benefit of his heirs, executors and
administrators and be binding upon the Corporation and inure to the benefit of
its successors and assigns.

 

16. Choice of Law And Forum. This Agreement shall be governed, interpreted and
construed under the laws of the State of Illinois without regard to its conflict
of law principles. The parties agree that any dispute or litigation arising in
whole or in part hereunder shall, at the option of the Corporation, be litigated
in any state or Federal court of competent subject matter jurisdiction sitting
in Cook County, Illinois, to the jurisdiction of which and venue in which
Employee irrevocably consents.

 

17. Waiver. No course of dealing nor any delay on the part of any party in
exercising any rights hereunder shall operate as a waiver of any such rights. No
waiver of any default or breach of this Agreement shall be deemed a continuing
waiver or a waiver of any other breach or default.

 

18. Severability. If any provision of this Agreement including any Section,
sentence, clause or part thereof, shall be deemed contrary to law or invalid or
unenforceable in any respect by a court of competent jurisdiction, the remaining
provisions of such Section, sentence, clause or part thereof shall not be
affected, but shall, subject to the discretion of such court, remain in full
force and effect and any invalid and unenforceable provisions shall be deemed,
without further action on the part of the parties hereto, modified, amended and
limited to the extent necessary to render the same valid and enforceable.

 

19. Survival at Termination. The termination of Employee’s employment hereunder
shall not affect his obligations to the Employer Group hereunder which by the
nature thereof are intended to survive any such termination including, without
limitation, Employee’s obligations under Sections 8, 9 and 10.

 

9



--------------------------------------------------------------------------------

20. Variation of Pronouns. All pronouns and variations thereof shall be deemed
to refer to masculine, feminine or neuter, singular or plural, as the identity
of persons may require.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above set forth.

 

WMS GAMING INC. By:  

/s/ Brian R. Gamache

 

Brian R. Gamache

 

Chairman and Chief Executive Officer

EMPLOYEE: By:  

/s/ Ken Lochiatto

 

Ken Lochiatto

 

10